976 F.2d 740
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Timothy OWENS, Plaintiff-Appellant,v.Daniel REYNOLDS, Warden;  Rita Andrews, Deputy Warden ofSecurity, OSP;  Daniel Nace, Security Major, OSP;  CaptainSteve Leeper;  C.O. II Charles Branson;  Sergeant JimmyQuinton;  C.O. II Larry Watson;  C.O. I Joe Ardese;  C.O. IJames Williams;  C.O. I Mark Sherwood;  C.O. I JamesRichards;  Sergeant Billy Cokey;  C.O. I Mark Jennings;C.O. I Brian Holden;  C.O. I Lonnie Humpheries;  C.O. IRobert Dibbles;  C.O. I Donald Petty;  C.O. I Whitlock;Sergeant James Sockey;  C.O. I Angie Sockey;  C.O. I J.Johnson;  C.O. I Jeff Palmer;  C.O. I Charlie Williamson;C.O. I Bill Masterson;  C.O. I Nelms;  C.O. I Robert Ortgh;C.O. I Marion Bess;  Unknown Correctional Officers;  C.O. IJ. Nowlin;  C.O. Timothy Turman;  C.O. I Roy Anderson;  C.O.I Pete Underwood;  Sergeant Mike Sizemore, Defendants-Appellees.
No. 92-7083.
United States Court of Appeals, Tenth Circuit.
Sept. 21, 1992.

1
Before JOHN P. MOORE, TACHA and BRORBY Circuit Judges.


2
ORDER AND JUDGMENT*


3
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


4
Plaintiff-Appellant Timothy Owens appeals from an order of the district court dismissing his complaint under 42 U.S.C. § 1983.   We have construed the pleadings liberally and reviewed the facts in the light most favorable to the plaintiff-appellant, and agree with the district court's findings.   We therefore AFFIRM for substantially the same reasons set forth in the district court's order dated May 20, 1992.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3